Citation Nr: 0333033	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-14 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits

3.  Entitlement to death-connected pension benefits.  



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served with the Philippine Commonwealth Army 
(USAFFE) from October 1941 to January 1943, and from 
September 1945 to January 1946.  He was a prisoner-of-war 
(POW) from May 11, 1942 to January 11, 1943.  He died in 
September 1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 decision by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for the cause of the veteran's death and 
entitlement to accrued benefits.  In December 2001, the RO 
also denied entitlement to death pension benefits.  The 
appellant appealed all three issues.


FINDING OF FACT

1.  The veteran died in 1994.  

2.  A claim for accrued benefits was dated in October 2000 


CONCLUSION OF LAW

The claim for accrued benefits lacks legal merit.  
38 U.S.C.A. § 5121 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

In regard to the claim for accrued benefits, VCAA is not 
applicable.  Rather, any determination is governed by the 
law.  Basic eligibility requires that a claim for accrued 
benefits be filed within a certain time frame from the date 
of death.  The veteran died in 1994, prior to enactment of 
VCAA.  Furthermore, the time frame for filing for benefits 
also predated VCAA.  A remand for compliance with VCAA would 
be an exercise in futility.

In the circumstances of this case, a remand with regard to 
the first issue on appeal would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

Background

The veteran served with the USAFFE from October 1941 to 
January 1943, and from September 1945 to January 1946.  He 
was a POW from May 11, 1942 to January 11, 1943.  He died in 
1994.


On October 30, 2000, the appellant dated a claim for accrued 
benefits.

Analysis

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
"periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years." See 38 
C.F.R. 3.1000(a).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application. 
Id. at 1300.

In the instant case, there is a more fundamental reason for 
denying the claim.  There is a time limit for a successful 
application for accrued benefits.  The claim must be filed 
within 1 year of the date of death.  Since the veteran died 
in 1994 and the claim was not dated until October 2000, it is 
clear that the claim was not filed within 1 year of death.  
As the law, and not the evidence, is dispositive in this 
case, entitlement to payment of accrued benefits is denied 
due to the absence of legal merit. 


ORDER

Entitlement to accrued benefits is denied.


REMAND

As noted, there has been a significant change in the law 
during the pendency of this appeal with the enactment of the 
VCAA.  In this case, the appellant was not notified of VCAA 
with regard to the claim of entitlement to death pension 
benefits.  Accordingly, the appropriate actions should be 
undertaken to ensure that the directives of VCAA have been 
followed.  Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

During the veteran lifetime, he complained that he had had 
beriberi.  Arteriosclerosis had also been diagnosed.  The 
cause of death was noted as cardiopulmonary arrest.  The 
Board concludes that additional development is warranted. 

Accordingly, this matter is REMANDED for the following 
action:

1.  The appellant is informed that if 
there is evidence supporting the issues 
on appeal, she must submit that evidence 
to VA.  The appellant is informed that 
she is under an obligation to submit 
evidence.  If there is evidence that the 
veteran had requisite qualifying service 
for death pension benefits, she must 
submit that evidence to VA.

2.  The appellant should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 pertaining 
to the issue of entitlement to death 
pension benefits.

3.  The file should be referred to an 
examiner for a medical opinion.  Based 
upon the veteran's report that he had 
beriberi and that arteriosclerosis was 
diagnosed, the examiner should determine 
whether the cause of death (as 
established on the certificate of death) 
was associated with ischemic heart 
disease.

If upon completion of the requested actions, the claim 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



